Citation Nr: 0832551	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  05-10 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an increased (compensable) rating for 
residuals of a fracture of the mandible.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from August 1965 to August 
1968.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 2004 rating decision in which the RO, inter 
alia, denied the veteran's claims on appeal.  The veteran 
filed a notice of disagreement (NOD) in August 2004; and the 
RO issued a statement of the case (SOC) in December 2004.  
The veteran filed a substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals) in March 2005.  The RO 
issued a supplemental SOC (SSOC) reflecting the continued 
denial of the claims,in July 2005.

The Board's decision on the claim for an increased 
(compensable) rating for residuals of a fracture of the 
mandible is set forth below.  The claim for service 
connection for bilateral hearing loss is addressed in the 
remand following the order; this matter is are being remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  Pertinent to the residuals of the veteran's fracture of 
the mandible, the available evidence reflects that there was 
no pain on opening and closing of the jaw, that the maximum 
opening of the jaw was to 45 millimeters (mm), that left 
lateral excursion was to 10 mm, and that right lateral 
excursion was to 12 mm; there was no evidence of malunion or 
nonunion of the mandible, numbness of the lips, tongue or 
gums, difficulty speaking, chewing food or drooping of the 
lip, although tenderness to palpation in the anterior 
mandible was noted.  


CONCLUSION OF LAW

The criteria for an increased (compensable) rating for 
residuals of a fracture of the mandible are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.655, 4.1-
4.10, 4.14, 4.31, 4.40, 4.45, 4.59, 4.150, Diagnostic Code 
9905 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. 
§ 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (Apr. 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that, in rating cases, VA must notify 
the claimant that, to substantiate a claim for an increased 
rating: (1) the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, an April 2004 pre-rating letter provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate a claim for an increased rating 
for his a fracture of the mandible.  This letter also 
notified the appellant of what information and evidence must 
be submitted by the veteran, what information and evidence 
would be obtained by VA, and specifically informed the 
appellant to submit any evidence in his possession pertinent 
to the claim on appeal (consistent with Pelegrini and the 
version of 38 C.F.R. § 3.159 then in effect).  The August 
2004 rating decision reflects the initial adjudication of the 
claim after issuance of this letter.  Hence, the April 2004 
letter-which meets Pelegrini's content of notice 
requirements-also meets the VCAA's timing of notice 
requirement.


After issuance of the April 2004 letter and the December 2004 
SOC (which included the criteria for all higher ratings for 
the disability) and opportunity for the veteran to respond, 
the July 2005 SSOC reflects readjudication of the claim.  
Hence, the veteran is not shown to be prejudiced by the 
timing of the later notice.  See Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in a statement of the SOC or SSOC, is sufficient to 
cure a timing defect).

Although the veteran has not been provided general notice of 
how disability ratings and effective dates are assigned or 
the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman, the RO's omission of this 
notice is not shown to prejudice the veteran.  As the Board 
herein denies the veteran's claim for an increased 
(compensable) rating, no disability rating or effective date 
is being, or is to be, assigned.  Accordingly, there is 
therefore no possibility of prejudice to the veteran under 
the notice requirements of Dingess/Hartman.

As regards the requirements of Vazquez-Flores, the Board 
finds that the April 2004 notice letter, which informed the 
veteran of the information and evidence necessary to 
substantiate his claim for an increased rating, read together 
with the December 2004 SOC, which included the pertinent 
rating criteria, satisfies the notice requirements of 
Vazquez-Flores.

Moreover, to whatever extent the aforementioned letter is 
deficient in meeting the Vazquez-Flores requirements, the 
claims file reflects that the veteran had actual knowledge of 
the information and evidence necessary to substantiate his 
claim for an increased rating.  In this regard, in 
correspondence received in August 2004, the veteran reported 
that, in 1967, a bridge and root canals were put in, and that 
the bone at the gum line had since deteriorated and resulted 
in the removal of four teeth and the installation of an 
oversized permanent bridge, which works adequately but offers 
certain disadvantages such as not being able to directly chew 
on certain foods plus the pain and discomfort of having to 
live with this.  He added that the jawbone has never been the 
issue, but the teeth have always been an annoyance for 36 
years.  In addition, during the August 2004 VA examination, 
the veteran indicated that within the last year, four teeth 
were extracted and were replaced by a fixed partial denture.  
He added that he had a great deal of pain with the lower 
anterior teeth, but since the teeth had been extracted and 
the bridge fabricated, he does not have pain in that area any 
longer.  On a March 2005 VA Form 9, the veteran stated that 
the fact that his "jaw is moving and performing as required 
doesn't offset the fact that there isn't constant discomfort 
to [his] tooth area."  He concluded that he is constantly 
aware of the bridge in place.  

Significantly, the Court in Vazquez-Flores held that actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrate an 
awareness of what is necessary to substantiate a claim.  
Vasquez-Flores, 22 Vet. App. at 48, citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007).  Given the 
veteran's statements regarding the effects of his residuals 
of a fracture of the mandible on his daily life, the Board 
finds that, the record also indicates that the veteran has 
demonstrated that he has actual knowledge of the information 
and evidence needed to establish an increased (compensable) 
rating.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided on appeal.  Pertinent 
medical evidence associated with the claims file consists of 
VA treatment records, and the report of an August 2004 VA 
examination.  Also of record and considered in connection 
with the appeal are various written statements provided by 
the veteran and by his representative, on his behalf.  The 
Board also finds that no additional RO action on the claim 
for increased rating under consideration is warranted.

The Board notes that the RO arranged for the veteran to 
undergo additional VA examination to ascertain the nature and 
extent or severity of his residuals of fracture of the 
mandible.  Examinations were scheduled in May 2005 and June 
2005; however, the veteran did not report for either 
examination.  On an August 2005 VA Form 21-4138, the veteran 
acknowledged that he had missed the examinations scheduled in 
May 2005 due to illness in the family.  He added that he was 
very interested in having the examination; however, he had to 
return to Canada to care for his mother and indicated that 
upon his return he would contact the RO to reschedule the 
examination.  In a September 2005 letter, the RO acknowledged 
receipt of this statement and the veteran's willingness to 
report for VA examination upon his return from Canada.  The 
RO advised the veteran that, under 38 C.F.R. § 3.655, if he 
failed to report for examination without good cause, the 
appeal would be rated based on the evidence of record.  The 
letter also informed him that, if he did not contact the RO 
within 60 days and provide current contact information and 
whether he would report for VA examination, no further action 
would be taken on his appeal, and it would be sent to the 
Board without the benefit of an examination.  The veteran did 
not respond.

Under these circumstances, and consistent with the 
information provided, the Board will evaluate the disability 
under consideration on the basis of the current record.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the claimant has been notified and made aware of the evidence 
needed to substantiate the claim herein decided, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim herein decided.  Consequently, 
any error in the sequence of events or content of the notice 
is not shown to prejudice the claimant or to have any effect 
on the appeal.  Any such error is deemed harmless and does 
not preclude appellate consideration of the matter being 
decided, at this juncture.  See Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006) (rejecting the argument that the 
Board lacks authority to consider harmless error).  See also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).


II. Analysis


Disability ratings are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007).  When a question 
arises as to which of two ratings applies under a particular 
diagnostic code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating applies.  38 
C.F.R. § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  
The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

The veteran's residuals of a fracture of the mandible are 
rated pursuant to 38 C.F.R. § 4.150, Diagnostic Code 9905.  
Under that diagnostic code, the extent of temporomandibular 
articulation is determined by measuring the distance between 
the top and bottom teeth when the jaw is opened (inter-
incisal range), in millimeters, or by measuring the range of 
lateral excursion, in millimeters.  A 10 percent rating is 
warranted for inter-incisal range from 31 to 40 mm; a 20 
percent evaluation is warranted for inter-incisal range from 
21 to 30 mm; and a 30 percent evaluation is provided for 
inter-incisal range from 11 to 20 mm.  A maximum 40 percent 
evaluation is assigned for inter-incisal range from 0 to 10 
mm.  An evaluation of 10 percent is warranted when range of 
lateral excursion is from 0 to 4 millimeters.  Id.  However, 
ratings for limited inter-incisal movement shall not be 
combined with ratings for limited lateral excursion. 38 
C.F.R. § 4.150.
The rating schedule authorizes the assignment of a zero 
percent (noncompensable) evaluation in every instance in 
which the rating schedule does not provide such an evaluation 
and the requirement for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (2007).

Considering the pertinent evidence in light of the above, the 
Board finds that the record does not support assignment of an 
increased (compensable) rating for residuals of a fracture of 
the mandible.

Historically, in a December 1968 rating decision, the RO, 
inter alia, granted service connection for residuals of a 
gunshot wound (GSW) to the left face and neck and for 
residuals of a fracture of the mandible, assigning separate 
initial 10 percent and noncompensable ratings, respectively, 
effective August 24, 1968.  These ratings were based on an 
October 1968 VA examination and have remained unchanged since 
then.  

Later, in an April 1989 rating action, service connection for 
dental trauma only was granted for teeth # 22, 23, 24, 25, 
and 26.  In that decision, the RO noted that the veteran 
sustained a fracture to the mandible in August 1968, 
resulting in the traumatic loss of tooth # 25 and injury to 
teeth # 22, 23, 24, and 26.

VA treatment records reflect that the veteran was seen in 
December 2003 for complaints of pain and swelling for two 
days of his lower front teeth.  X-rays revealed a periodontal 
abscess of tooth # 23, which was extracted.  In February 
2004, erupted tooth # 24 was extracted without complications, 
along with tooth # 26 to facilitate the placement of a fixed 
partial denture.  In July 2004, the veteran was fitted with a 
fixed partial denture for teeth # 23, 24, 25 and 26.

During an August 2004 VA dental and oral examination, the 
veteran reported being shot in the face while in combat in 
Vietnam.  The gunshot hit his lower jaw in the anterior 
portion and the trauma to his jaw was repaired and the lower 
anterior teeth were restored with root canals and crowns.  
The veteran stated that, within the last year, teeth # 23 
through 26 were extracted because they were nonrestorable and 
they were replaced with a fixed partial denture.  The veteran 
stated that he had a great deal of pain with the lower 
anterior teeth but, since their extraction and the fabricated 
of the bridge, he does not have pain in that area any longer.  
He added that his chin, pointing to the lower border of the 
anterior portion of the chin, is constantly sore and causing 
pain.  On examination, there was no drooping of the lip or 
numbness of the lips, tongue or gums.  The veteran had no 
difficulty speaking or chewing food.  The VA dentist noted 
that teeth # 23 through 26 had been restored with a fixed 
partial denture from tooth # 22 through tooth # 27, adding 
that the fixed partial denture was adequate.  Range of motion 
showed a maximum opening of 45 mm; left lateral excursion to 
10 mm, right lateral excursion to 12 mm, and protrusive to 8 
mm.  There was popping and clicking.  No pain was noted on 
opening or closing.  There was no clinical or radiological 
(panorex) evidence of malunion or nonunion of the jaw in the 
anterior mandibular region.  Palpation of the anterior 
mandible revealed scar tissue and tenderness in that area.  
The periodontal condition was good.  The veteran had no 
caries. 

As shown above, no residual paresthesia or loss of motion 
warranting a compensable rating has been identified on VA 
examination.  Accordingly, there is no basis upon which to 
assign a compensable disability rating under Diagnostic Code 
9905.  

The Board has considered the applicability of other 
diagnostic codes.  The veteran does not have osteomyelitis or 
osteoradionecrosis, malunion, nonunion, partial or complete 
loss of the mandible or maxilla without loss of continuity, 
nor does he suffer from loss of the ramus, condyloid or 
coronoid processes, or hard palate.  Moreover, the degree of 
disability would not support the assignment of a compensable 
rating under Diagnostic Code 9913.  Under that diagnostic 
code, a compensable rating is only warranted when there is a 
certain degree of tooth loss and where the loss cannot be 
replaced by a suitable prosthesis.  Here, the veteran has 
lost teeth # 23 through 26; however, these teeth have been 
replaced with a suitable prosthesis (fixed partial denture).  
As they are replaceable, they do not meet the schedular 
criteria for a compensable rating.  Accordingly, Diagnostic 
Codes 9900-9904 and 9906-9916 for dental and oral conditions 
are not applicable in this case.  See 38 C.F.R. § 4.150, 
Diagnostic Codes 9900-9904, 9906-9916 (2007).  

The Board also points out that, when evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
schedular criteria, consider granting a higher rating in 
cases in which the claimant experiences additional functional 
loss due to pain, weakness, excess fatigability, or 
incoordination, to include with repeated use during flare-
ups, and those factors are not contemplated in the relevant 
rating criteria. See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 
C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction 
with the diagnostic codes predicated on limitation of motion.  
See Johnson v. Brown, 9 Vet. App. 7 (1996).

Here, there was no evidence showing additional loss of motion 
or function due to pain.  The Board acknowledges the 
veteran's complaints of pain and tenderness.  However, VA 
treatment records reveal that his teeth were extracted due to 
periodontal disease.  Moreover, on examination, the location 
of any tenderness and pain on palpation was in the area of 
his residual scar tissue for which the veteran has been given 
a separate 10 percent rating.  The Board points out that 
evaluation of the same disability under various diagnoses is 
to be avoided, as is the evaluation of the same manifestation 
under different diagnoses.  See 38 C.F.R. § 4.14.  As such, 
assignment of a separate 10 percent rating under Diagnostic 
Code 9905 for pain and tenderness would violate the anti-
pyramiding provisions of 38 C.F.R. § 4.14.  

For all the foregoing reasons, the  Board concludes that the 
preponderance of the evidence is against the claim and an 
increased (compensable) rating is not warranted at any time 
during the period in question under Hart.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).

As a final point, the Board again emphasizes that the RO 
arranged for the veteran to undergo another comprehensive VA 
examination to ascertain the nature and extent or severity of 
the residuals of his fracture of the mandible.  Examinations 
were scheduled in May 2005 and June 2005; however, the 
veteran did not report for either examination.  In a 
September 2005, the RO advised the veteran that, under 
38 C.F.R. § 3.655, if he did not contact the RO within 60 
days and provide current contact information and whether he 
would report for VA examination, the appeal would be rated 
based on the evidence of record.  The veteran did not 
respond.  Hence, the Board has no alternative but to rate the 
veteran's residuals of a fracture of the mandible on the 
basis of the current record.  See 38 C.F.R. § 3.655.  As 
indicated above, this evidence indicates that the disability 
is appropriately rated as noncompensable on the basis of 
normal inter-incisor range of motion and the absence of 
malunion of the mandible.  The duty to assist is not a one-
way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  


ORDER

An increased (compensable) rating for residuals of a fracture 
of the mandible is denied.


REMAND

The Board finds that further RO action on the claim for 
service connection for bilateral hearing loss is warranted.  

Under the provisions of 38 C.F.R. § 3.385 (2007), impaired 
hearing is considered a disability for VA purposes when the 
auditory threshold in any of the frequencies of 500, 1,000, 
2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  

On February 2004 VA audiology evaluation,  the veteran was 
diagnosed with sloping to mild to moderately-severe 
sensorineural hearing loss beginning at 1000 Hertz in the 
right ear and at 500 Hertz in the left ear, respectively.  
The veteran's speech recognition score using the Maryland CNC 
Test was 92 percent in the right ear and 96 percent in the 
left ear.  

The veteran contends that his current bilateral hearing loss 
is due to noise exposure during service.  He does not 
remember being tested for hearing loss on his separation 
examination.  The veteran stated that he was a machine gunner 
with lots of range firing and during combat in Vietnam, where 
he sustained a GSW to the face.

Initially, the Board notes that the veteran's service medical 
records reflect no complaints, findings, or diagnosis of 
hearing loss.  His July 1968 separation examination report 
shows normal bilateral hearing, with a result of 15/15 for 
both ears using whispered voice test.  No audiometric testing 
was done.

However, the absence of in-service evidence of hearing loss 
is not fatal to a claim for service connection.  See Ledford 
v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence 
of a current hearing loss disability (i.e., one meeting the 
requirements of section 3.385, as noted above) and a 
medically sound basis for attributing such disability to 
service may serve as a basis for a grant of service 
connection for hearing loss.  See Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).

As noted above, the report of the February 2004 VA evaluation  
reveals audiometric testing results demonstrating hearing 
loss, in each ear, to an extent recognized as a disability, 
under 38 C.F.R. § 3.385.  The question remains, however, as 
to whether there exists a medical nexus between the veteran's 
bilateral hearing loss and service, to particularly include 
his likely noise exposure therein.  The record currently 
includes no medical evidence or opinion on this point.

While his service treatment records do not document the 
occurrence of, or treatment for, any specific incidence of 
acoustic trauma, the Board notes that the veteran's DD Form 
214 MC confirms that his MOS was as a machine gunner and he 
was awarded a Purple Heart, a Vietnam Service Medal, and a 
Vietnam Campaign Medal.  The veteran is competent to assert 
the occurrence of in-service injury, to include in-service 
noise exposure.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

The Board finds that, considering the circumstances of the 
veteran's service, he was likely exposed to some, and 
possibly significant, noise exposure in service from the 
firing of weapons.  Thus, although there is no objective 
evidence to support a specific incident of acoustic trauma in 
service, the Board accepts the veteran's assertions of in-
service noise exposure as credible and consistent with the 
circumstances of his service.  See 38 U.S.C.A. § 1154 (West 
2002).  However, the record includes no medical opinion 
addressing the relationship, if any, between the veteran's 
current hearing loss and service.  Such an opinion is needed 
to fairly resolve the claim remaining on appeal.

VA will provide a medical examination or obtain a medical 
opinion if the evidence indicates the existence of a current 
disability or persistent or recurrent symptoms of a 
disability that may be associated with an event, injury, or 
disease in service, but the record does not contain 
sufficient medical evidence to decide the claim.  See 
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Under these circumstances, the Board finds that medical 
examination and an opinion by an appropriate physician-an 
otolaryngologist (ear, nose and throat (ENT) physician)-
would be helpful in resolving the claim for service 
connection.  See 38 U.S.C.A. § 5103A.  

Hence, the RO should arrange for the veteran to undergo VA 
examination, by an ENT physician, at a VA medical facility.  
The veteran is hereby notified that failure to report to the 
scheduled examination, without good cause, may well result in 
denial of the claim for service connection for bilateral 
hearing loss (as the original claim for service connection 
will be considered on the basis of evidence of record).  See 
38 C.F.R. § 3.655 (2007).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the 
veteran fails to report to the scheduled examination, the RO 
should obtain and associate with the claims file (a) 
copy(ies) of the notice(s) of the date and time of the 
examination sent to him by the pertinent VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA medical records.  The claims 
file currently includes outpatient treatment records from the 
Biloxi VA Medical Center (VAMC), dated up until August 31, 
2004.  However, the Board also notes that the February 2004 
VA audiogram results are not associated with the record.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain from 
the Biloxi VAMC records of treatment since August 2004, to 
include the February 2004 audiogram results, following the 
current procedures prescribed in 38 C.F.R. § 3.159(c) as 
regards requests for records from Federal facilities.

Additionally, to ensure that all due process requirements are 
met, the RO should give the veteran another opportunity to 
present information and/or evidence pertinent to the claim 
remaining on appeal.  The RO's notice letter to the veteran 
should explain that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2008) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO should also ensure that its letter to the veteran 
meets the requirements of Dingess/Hartman, cited to above, as 
regards the five elements of a claim for service connection-
particularly, disability rating and effective date-as 
appropriate.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim remaining on 
appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the Biloxi 
VAMC all dental and medical records of 
evaluation and/or treatment of the 
veteran's hearing loss, since August 
2004.  The RO must follow the procedures 
set forth in 38 C.F.R. § 3.159(c) as 
regards requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and, if necessary, 
authorization, to enable the RO to obtain 
any additional evidence not of record 
that pertains to the claim remaining on 
appeal.  The RO should explain the type 
of evidence that is the veteran's 
ultimate responsibility to submit. 

The RO should also ensure that its letter 
meets the requirements of Dingess/Hartman 
(cited to above), as regards assignment 
of disability ratings and effective 
dates, as  appropriate.  The RO's letter 
should clearly explain to the veteran 
that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period). 

3.  The RO should assist the veteran in 
obtaining any additional evidence 
identified by following the current  
procedures set forth in 38 C.F.R. § 
3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify him and 
his representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.

4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the veteran to 
undergo VA examination, by an ENT 
physician, at an appropriate VA medical 
facility.  The entire claims file, to 
include a complete copy of the REMAND, 
must be made available to the physician 
designated to examine the veteran, and 
the report of examination should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies (to include 
audiometry and speech discrimination 
testing) should be accomplished (with all 
results made available to the examining 
physician prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail.

Based on the results of audiometric 
testing, the ENT physician should 
specifically indicate, with respect to 
each ear, whether the veteran currently 
has hearing loss  to an extent recognized 
as a disability for VA purposes (i.e., an 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000 or 4000 
Hertz of 40 decibels or greater; or an 
auditory threshold for at least three of 
the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz of 26 decibels or greater; or 
speech recognition scores using the 
Maryland CNC test of less than 94 
percent).  

Then, with respect to each ear, the 
physician should offer an opinion, 
consistent with sound medical principles, 
as whether it is at least as likely as 
not (i.e., there is a 50 percent or 
greater probability) that the current  
disability is the result of injury or 
disease incurred or aggravated in 
service, to specifically include likely 
in-service noise exposure, as alleged.  

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to him 
by the pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.   
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the for service 
connection for bilateral hearing loss in 
light of all pertinent evidence and legal 
authority.  

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369  
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet.  
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


